Citation Nr: 1636098	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  11-02 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.   Entitlement to a temporary total rating (TTR) based upon convalescence, under the provisions of 38 C.F.R. § 4.30, following a removal of a skin lesion of the left foot performed in July 2008.

2.   Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from November 1975 to January 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, in which the RO denied a temporary total rating (TTR) based on convalescence.

In April 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO (commonly called a Travel Board hearing) in Jackson, Mississippi.  A transcript of the hearing has been associated with the claims file.  At the hearing, the Veteran raised the issue of TDIU.  As a claim for TDIU is part and parcel of an increased rating claim, the issue is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


FINDINGS OF FACT

1.   The competent, clinical evidence of record does not demonstrate that treatment of the Veteran's service-connected left foot condition that resulted in surgery necessitating at least one month of convalescence or that the surgery resulted in severe postoperative residuals or immobilization by cast of one major joint or more.

2.   The competent and probative evidence of record does not show that the Veteran is unable to secure and maintain substantially gainful employment as a result of his service-connected disabilities. 


CONCLUSIONS OF LAW

1.   The criteria for a temporary total rating under 38 C.F.R. § 4.30 for service-connected left foot condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2015). 

2.   The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.   Temporary Total Rating

A temporary total disability rating for convalescence will be assigned if treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, with regular weight-bearing prohibited, or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (a)(1), (2), (3) (2015). 

For purpose of applying 38 C.F.R. § 4.30 (a)(1) (2015), the Court in Felden v. West, 11 Vet. App. 427, 430 (1998) defined the term "convalescence" as indicating that "a surgical procedure had been performed that would require at least one month for the Veteran to return to a healthy state."  There is no express requirement of home confinement to meet the definition of convalescence. 

Contentions

The Veteran contends that he is entitled to a temporary total disability rating for convalescence following his right foot surgery because he still experienced pain related to his right foot beyond the time his sutures were taken out. 

Facts

VA treatment records from July 2008 indicate that the Veteran stated that the lesion on his foot was very painful at times and that he would like to get it removed as he is tired of the topical treatments.  He underwent surgery for his foot on July 18, 2008, and the records show that he was instructed not to walk on his foot and to use crutches for 1 week.  

VA treatment records from July 18, 2008 contain an activity/work release statement signed by a VA Medical Center physician indicating that the starting July 18, 2008, the Veteran will need to be off work for 8 weeks.  

VA treatment records from July 28, 2008 show that the Veteran attended a postoperative visit following a skin excision on the bottom of his right foot.  He reported that he experienced occasional pain but was otherwise doing well.  The examiner indicated that the skin incision was "well-coapted" ten days post-operation and that the pathology report is positive for verruca planataris on the right foot.  The examiner indicated that the Veteran needed to have his sutures remain for another week.  The Veteran's surgical site was redressed and the patient was instructed to return in one week for consideration of suture removal.

VA treatment records from August 6, 2008 indicate that the Veteran presented for suture removal with complaints of some discomfort.  The examiner stated that the incision was totally healed on the bottom of his right foot and sutures were intact.  The sutures were removed and the Veteran was told to use some lotion to soften up the scar and return if pain continued.  

VA treatment records from May 2009 indicate that his lesion is very painful at times. 

VA treatment records from July 2009 indicate that the Veteran presented with a painful lesion on his foot and stated that it has not gotten better since he had it removed in July 2008.  The Veteran stated that he still had the wart and it is painful and he cannot work.  The lesion was debrided and the Veteran was informed that there are many topicals and injectables to use. 

On VA examination in February 2010 for verruca, it was noted that the Veteran had a 1 cm hypertrophic tissue area underneath the metarsal phalangeal joint of the right great toe.  The examiner noted that there was evidence of recent shaving and that there was no skin breakdown or ulceration.  The examiner additionally noted that the Veteran was tender to palpation but there was no inflammation.  The examiner stated that the examiner walked like he had a somewhat altered gait to his right foot, tending to walk on the lateral aspect of his foot; however there was no abnormal wear to his shoe or evidence of any callus formation on the lateral aspect of his right food and no evidence of verruca on the left foot. 

A June 2014 VA medical opinion was obtained.  The examiner noted that the Veteran underwent surgery to remove a plantar's wart on July 18, 2008 and that the Veteran had the sutures removed nineteen days later.  The examiner noted that in consult with the orthopedist, the conclusion of the Veteran's delay in returning to work because of his surgery was very conservative.  The examiner opined that eight weeks was a very lengthy recovery period for an individual who was unemployed for eight years prior to surgery.  The examiner opined that the Veteran's tinea pedis and onychomycosis did not impact his recovery and that there was no evidence of complication arising from his surgery.

A VA medical opinion from July 2014 indicates that the Veteran had excision of a plantar wart of the right food under local anesthesia and was given crutches and a fracture walker.  At his follow-up visit 10 days later, he was doing well with only occasional pain.  Sutures were removed on August 6, 2008 (less than a month after the procedure).  The incision was noted to be totally healed and the Veteran was discharged.  The examiner stated that the Veteran's convalescence period was from July 18, 2008 to August 6, 2008 at which time the incision was totally healed.  The examiner additionally noted that there was no evidence that the Veteran's service-connected disabilities had any effect on the length of his convalescence. 

Analysis

Here, as to the issue the Veteran's surgery necessitating at least one month of convalescence, house confinement or the continued use of a wheelchair or crutches, or that the surgery was with severe postoperative residuals, the Board notes that there is contradictory evidence.  

VA treatment records and June 2014 and July 2014 medical opinions indicate that the Veteran's period of convalescence was from July 18, 2008 to August 6, 2008.  Specifically, a June 2014 VA medical opinion indicates that the Veteran underwent surgery to remove a plantar's wart on July 18, 2008 and that the Veteran had the sutures removed nineteen days later.  The examiner noted that in consult with the Orthopedist, the conclusion of the Veteran's delay in returning to work because of his surgery was very conservative.  The examiner opined that eight weeks was a very lengthy recovery period for an individual who was unemployed for eight years prior to surgery.  The examiner opined that the Veteran's tinea pedis and onychomycosis did not impact his recovery and that there was no evidence of complication arising from his surgery.

A VA medical opinion from July 2014 indicates that the Veteran had excision of a plantar wart of the right food under local anesthesia and was given crutches and a fracture walker.  At his follow-up visit 10 days later, he was doing well with only occasional pain.  Sutures were removed on August 6, 2008 (less than a month after the procedure).  The incision was noted to be totally healed and the Veteran was discharged.  The examiner stated that the Veteran's convalescence period was from July 18, 2008 to August 6, 2008 at which time the incision was totally healed.  The examiner additionally noted that there was no evidence that the Veteran's service-connected disabilities had any effect on the length of his convalescence. 

However, an activity and/or work release statement signed by a physician at a VA Medical Center indicates that the Veteran would need off work for 8 weeks related to his surgery.  

Here, the Board finds in this case that the opinions of the VA examiner who provided an estimated time the Veteran would need off to be of lower probative value than the opinions of the VA examiners.  Specifically, the Board finds it highly probative that the VA examiners were able to rely on VA treatment records that documented the Veteran's progress with regard to his surgery, while the July 2008 physician who signed the work release statement was relying on an estimated number of weeks for recovery.  The Board places greater probative value on the examination reports, which provide medical opinions based upon review of the Veteran's medical file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

The Board acknowledges that the Veteran believes that his surgery necessitated at least one month of convalescence.  While the Veteran is competent to report pain symptoms, the Board finds the VA treatment records following the surgery more credible in determining the severity of the Veteran's condition.  Specifically, the Board finds the VA treatment records that note pain but also note that the Veteran was fully-healed to be of more probative value. 

While the Veteran did require a period of post-surgical convalescence, the need for such a period of at least one month is not shown.  Accordingly, a TTR for convalescence for a right foot lesion surgery on July 18, 2008, is not warranted.  38 C.F.R. § 4.30 (2015).  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as discussed above, the preponderance of the evidence is against the claim. 



III.   Total Disability Rating Based on Individual Unemployability  

In order to establish entitlement to TDIU due to service-connected disability(ies), there must be impairment so severe that an average person is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id. 

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (a).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Rating boards are required to submit to the Director, Compensation and Pension (C&P) Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  The Court has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Contentions

The Veteran asserts that his service-connected disabilities prevent him from being able to secure and maintain substantially gainful employment. 

Facts

The Veteran's service-connected disabilities are as follows: residuals of cold injury, left foot, rated as 30 percent disabling; residuals of cold injury, right foot, rated as 30 percent disabling; and verruca, bilateral tinea pedis with onychomycosis, right foot, rated as 10 percent disabling.  

On VA examination in June 2005, the Veteran stated that he had to quit his job as a welder because the cold conditions caused a recurrence of his feet pain bilaterally and it caused him to get blisters on his feet that were similar to what he had when he was in Korea.  The examiner noted that the last time the Veteran worked was in 2003 and the difficulty with his feet was the main reason as to why he did not work since that time.  The examiner noted that the Veteran does all his activities of daily living, he dresses himself, feeds himself and bathes himself and does not use any assistive devices.   On physical examination, the examiner stated that the Veteran appears in no acute distress and both feet appear superficially normal on first place.  The examiner noted decreased amount of hair on both feet.  The examiner noted that the Veteran walked without difficulty, heel walk and toe without any difficulty.  The Veteran's motor and sensory were intact.  X-rays were normal except for hallux valgus on the left. 

On VA examination in February 2010, the examiner noted that with regard to the Veteran's verruca to the right foot, the examiner noted that it does present a pain with constant standing and walking; however, with a job that allows him to be limited in the amount of either one of these activities, he could perform without any difficulty. 

At his April 2013 travel Board hearing, the Veteran testified that he stopped work because of foot pain related to his service-connected disabilities. 

Social Security Records obtained in May 2014 indicate that the Veteran reported that he last worked in 2002 and that he stopped working due to severe foot pain.

On VA examination in July 2014, the Veteran reported pain in the balls of his feet and heels, locally impaired sensation (numbness) when it gets cold, cold sensitivity, dark toes and toenail, hyperhidrosis and peeling skin.  The examiner noted that the Veteran does not use any assistive devices for ambulation.  Physical examination revealed cold sensitivity, numbness, and tissue loss.  The examiner noted that there was no evidence of osteoarthritis, osteoporosis, or subarticular punched out lesions.  Sensory was intact to fine touch, temperature, and vibration.  Reflexes were active and equal and skin was warm and dry with normal consistency and hair distribution.  The skin of the feet was clear with the exception of a plantar wart on the left heel and the ball of the right foot.  With regard to the Veteran's foot, the examiner noted that the Veteran had foot surgery and that the Veteran did not have any residual signs or symptoms due to arthroscopic or other foot surgery.  The examiner noted that there was no pain on physical examination bilaterally.  The examiner opined that regardless of the Veteran's current employment status, his foot condition does not impact his ability to perform any type of occupational tasks (such as standing, walking, lifting, sitting, etc.).  The examiner indicated that while the Veteran presented a lot of subjective complaints of pain, the examiner found no tenderness, hyperpathia, or allodynia on examination.  With regard to the Veteran's skin condition (verruca), the examiner stated that the Veteran's skin conditions do not impact his ability to work and that from a general medical standpoint; he found no disabilities that would prevent the Veteran from working at either sedentary or physical type work.

In August 2014, the Veteran submitted a statement indicating that he has tried to find work but everyone has turned him away because of his feet.  The Veteran indicating that he is still looking for a sit down job but hasn't found one yet.

The Veteran's work history includes a mix of sedentary and physical work.  Specifically, the Veteran has done truck driving, housekeeping, weaving, and welding.  See June 2005 VA examination; VA Form 21-8940.   Additionally, the Veteran completed high school. 

Analysis

At the outset, the Board notes that the during the pendency of the appeal, the Veteran was service connected for residuals of cold injury, left foot, rated as 30 percent disabling; residuals of cold injury, right foot, rated as 30 percent disabling; and verruca, bilateral tinea pedis with onychomycosis, right foot, rated as 10 percent disabling.  Here, because the Veteran's cold injury residuals are considered a single disability for the purposes of considering individual unemployability, the Veteran meets the schedular criteria for a TDIU.

However, based on the foregoing, the competent and credible evidence of record, to include the medical evidence and the Veteran's lay statements, does not support the claim for a TDIU solely as a result of his service-connected disabilities.

The Board notes that none of the medical evidence of record supports a finding that the Veteran is precluded from all forms of substantially gainful employment due to his service-connected disabilities.  For example, on VA examination in February 2010, while the examiner noted that with regard to the Veteran's verruca of the right foot, there was pain with constant standing and walking, the examiner concluded that with a job that allows the Veteran to be limited in the amount of either one of these activities, he could perform without any difficulty.  Additionally, on VA examination in July 2014, the examiner opined that regardless of the Veteran's current employment status, his foot condition does not impact his ability to perform any type of occupational tasks (such as standing, walking, lifting, sitting, etc.).  The examiner indicated that while the Veteran presented a lot of subjective complaints of pain, the examiner found no tenderness, hyperpathia, or allodynia on examination.  With regard to the Veteran's skin condition (verruca), on VA examination in July 2014, the examiner stated that the Veteran's skin conditions do not impact his ability to work and that from a general medical standpoint; he found no disabilities that would prevent the Veteran from working at either sedentary or physical type work.  Although the VA opinion does not explicitly address the Veteran's educational or work history in relation to his ability to perform sedentary work, the examiner nevertheless supported his conclusion with an adequate rationale.  Thus, the Board finds that the opinion is probative only to the extent that they support the finding that the Veteran is physically capable of working.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that to be probative, a medical opinion must be factually accurate, fully articulated, and based on sound reasoning).

In the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the overall evidence is against the Veteran's claim that he is precluded from securing substantially gainful employment solely by reason of his service-connected disabilities or that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected disabilities, even when his disabilities are assessed in the context of subjective factors such as his occupational and educational background.  Specifically, the Board notes that the Veteran is not service-connected for any mental condition.  The Veteran's only service-connected disabilities are related to his feet.  As noted above, the evidence of record establishes that the Veteran's work history includes a mix of sedentary and physical work.  Specifically, the Veteran has done truck driving, housekeeping, weaving, and welding.  See June 2005 VA examination; VA Form 21-8940.  Additionally, the Veteran completed 12th grade.  Even accepting the Veteran's subjective complaints of pain, which he is competent to report, the evidence does not establish that the Veteran is incapable of performing sedentary work or work that does not require him to constantly stand or walk.  Therefore, the Board finds that it is as likely as not that the Veteran is capable of performing sedentary work and work that does not require him to constantly stand or walk, when solely considering his service-connected disabilities.

The only evidence of record that indicates that the Veteran is unemployable is the Veteran's own statements.  The Board notes that while the Veteran is competent to report his symptoms, and to indicate that his symptoms impact his ability to work, the Veteran has not demonstrated the necessary competency to make a finding that he is unemployable solely due to his service-connected disabilities.  The Veteran does not have either the medical or social and industrial training necessary to determine the impact of his service-connected disabilities, standing alone, on his ability to secure some form of substantially gainful employment in the national economy.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  Therefore, the Board acknowledges the Veteran's assertions that he experiences pain in his feet.  Indeed, pain is noted on several VA examinations and throughout the Veteran's treatment records.  However, as noted above, the fact that the Veteran experiences pain in his feet and that the pain impacts his ability to work, does not necessarily mean that he is unable to secure and follow substantially gainful employment.  

While the Board is sympathetic to the fact that the Veteran is unable to find work, as noted above, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id. 

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due to his service-connected disabilities alone, and the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the Veteran's claim for a TDIU, that doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a TTR for convalescence following right foot surgery in July 2008 is denied.

Entitlement to a total disability rating based on individual unemployability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


